DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 13 September 2022 has been entered; claims 1, 3, 4, and 6-9 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 6-11 of the Remarks, filed 13 September 2022, with respect to the 112(a) rejection of claim 9 and 103 rejection of method claims 1, 3, 7, and 8 have been fully considered and are persuasive.  The 112(a) rejection of claim 9 and 103 rejection of method claims 1, 3, 7, and 8 have been withdrawn. 
Applicant's arguments, see Pages 7-11 of the Remarks, filed 13 September 2022 have been fully considered but they are not persuasive with respect to the 103 rejection of apparatus claims 4, 6, and 9, for the reasons discussed below. Briefly, the Examiner submits that claiming features of specific polymers within the scope of apparatus claim 4 has no specific bearing on the structure and components of the apparatus recited in claim 4, which has injection lines which are capable of injection of any cationic and/or anionic flocculant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Patent Publication # 2015/0197435), hereinafter, “Shimizu”.
With respect to claims 4 and 9, Shimizu discloses a water treatment apparatus (Abstract; Fig. 1), comprising stirring tank 2 with stirrer 3 (“reactor tank, including a stirrer”), configured to generate an insoluble material by adding an inorganic coagulant by a first addition line indicated by the arrow into conduit 1 (Paragraphs [0035, 0052]; Fig. 1), a cationic polymer flocculant added by a (second) cationic flocculant addition line indicated by the arrow into the stirring tank 2 (Paragraphs [0037, 0052]; Fig. 1), a pH adjuster (line or conduit inherent) (Paragraph [0051, 0052]), and a fourth addition line for adding an anionic polymer flocculant: see an anionic polymer flocculant line indicated by arrow shown in Fig. 1 (Paragraphs 0038-0039, 0055]; “second and fourth addition lines are directly connected to individual inlets”); a second stirrer configured to granulate the insoluble material by stirring the anionic polymer flocculant (see granulation-type flocculation and settling tank 5 with stirring paddles 6 (Paragraphs [0048, 0055-0057]; Fig. 1); and granulation-type flocculation and settling tank 5 (Paragraphs [0056, 0057]; Fig. 1, “a precipitation tank, including the second stirrer, configured to perform a solid-liquid separation), from which clear water is discharged from a trough (Paragraph [0057]) and the granulated pebbles are extracted from the bottom of the granulation-type flocculation and settling tank (Paragraph [0057]). 
Shimizu discloses that the added amount of inorganic flocculant is 10 to 1,000 mg/L (Paragraph [0035]), and therefore does not explicitly teach a dosage in mmol/L as claimed; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.  
Additionally, if ferric chloride is selected, FeCl3 has a molecular weight of about 162 g/mol. If one assumes a volume of 100L and selects a dosage at 100 mg/L from the range recited in Paragraph [0035], the amount of mmol/L added is 100 mg/L* 100L =  10,000mg or 10g * 1 mol/162g = 0.062 mol or 62 mmol/50L = 1.24 mmol/L, which is greater than the recited value of 0.4 mmol/L.
Regarding the limitations “of the reaction tank” of claim 9, the Examiner submits that the addition of the anionic flocculant via addition line 12 feeds into the conduit after reactor 16 of the invention (Fig. 1; Paragraph [0025]). Furthermore, the Examiner submits that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). The process of Shimizu has the same effect as the claimed process of claim 9; anionic flocculant is added at an outlet of the tank. Fig. 1 of the instant application suggests that this claimed feature is not critical. 
Regarding the last clause of claim 4, Shimizu discloses that the cation group proportion in the cationic polymer flocculant is 10 to 50 mol% (Paragraph [0036]), wherein the lower bound is above the claimed range.  The Examiner submits that the apparatus of claim 4 comprises a cationic flocculant addition line indicated by the arrow into the stirring tank 2 (Paragraphs [0037, 0052]; Fig. 1); claiming of a specific polymer to inject amounts to a method limitation which does not have patentable weight with respect to the structure of the apparatus. The cationic flocculant injection line of Shimizu is capable of injecting such a cationic polymer. The same reasoning extend to the recited ratio of cationic polymer concentration*cationic group percentage to anionic polymer concentration*anionic group percentages. There is nothing specific to the claimed apparatus that limits injection to a particular cationic or anionic flocculant. 
With respect to claim 6, Shimizu and the claims differ in that Shimizu does not teach the exact same proportions for the pH range as recited in the claims (Shimizu discloses a pH range of 6-8 in Paragraph [0051], overlapping “7.4 to 8.5”); however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pH range taught by Shimizu overlaps the instantly range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Shimizu, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Allowable Subject Matter
Claims 1, 3, 7, and 8 are allowed for the reasons set forth on Pages 7-11 of the Remarks filed on 13 September 2022, as Applicant persuasively argues criticality associated with the cationic charge of the cationic flocculant associated with the method of claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        22 November 2022